Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 1 of 20




                     EXHIBIT A
                                             Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 2 of 20



                                                                                             Clerk of the Superior Court
                                                                                             *** Electronically Filed ***
                                                                                                  J. Fierro, Deputy
                                                                                               3/14/2021 12:02:21 PM
                                                                                                 Filing ID 12651216
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorneys:
                                     Mark P. Breyer
                                     Bar Number: 016862, issuing State: AZ                 CV2021-004185
                                     Law Firm: Breyer Law Offices
                                     3840 E. Ray Road
                                     Phoenix, AZ 85044
                                     Telephone Number: (480)219-3995
                                     Email address: minutes@breyerlaw.com


                                     James J. Cupero - Primary Attorney
                                     Bar Number: 035376, issuing State: AZ
                                     Law Firm: Breyer Law Offices
                                     Telephone Number: (480)219-3995


                                     Plaintiff:
                                     Evangelina Burgess


                                     Defendants:
                                     Markam Transport Inc.
                                     325 Karcheval Ave.
                                     Grosse Pointe Farms, MI 48236


                                     Bryton Hopkins
                                     1865 E. Broadway Rd., Apt. 503
                                     Tempe, AZ 85282


                                     Jane Doe Hopkins
                                     1865 E. Broadway Rd., Apt. 503
                                     Tempe, AZ 85282


                                     Discovery Tier t3
AZturboCourt.gov Form Set #5514162




                                     Case Category: Tort Motor Vehicle
                                     Case Subcategory: Non-Death/Personal Injury
     Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 3 of 20
                                                             Clerk of the Superior Court
                                                                          *** Electronically Filed ***
                                                                               J. Fierro, Deputy
                                                                            3/14/2021 12:02:21 PM
                                                                              Filing ID 12651215




 1   Mark P. Breyer (Bar No. 016862)
 2   James J. Cupero (Bar No. 035376)
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4
     (480) 219-3995
 5   minutes@breyerlaw.com
 6   Attorneys for Plaintiff
 7                  SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                   COUNTY OF MARICOPA
 9
      EVANGELINA BURGESS, a single                     No.    CV2021-004185
10
      woman,
11
                    Plaintiff,
12                                                               COMPLAINT

13    vs.
                                                             (Tort - Motor Vehicle)
14    MARKAM TRANSPORT INC., a
      foreign corporation; BRYTON KEITH
15
      HOPKINS and JANE DOE HOPKINS,
16    husband and wife; JOHN and JANE
      DOES 1-5; ABC COMPANIES 1-5,
17
18                  Defendants.

19
            The Plaintiff, Evangelina Burgess, by and through undersigned counsel, for her
20
     complaint against the Defendants named herein alleges as follows:
21
            1.     Evangelina Burgess was, at all times relevant to this action, a resident of
22
     Maricopa County, Arizona. At the time of the incident described herein, the Plaintiff is
23
     single and continues to be single at this time.
24
            2.     Upon information and belief, Defendants Bryton K. Hopkins and Jane
25
     Doe Hopkins are residents of Maricopa County, Arizona.
26

                                                   1
     Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 4 of 20




 1          3.     The Defendant Markam Transport Inc. is a foreign corporation doing
 2   business in Wayne County, Michigan.
 3          4.     At all times relevant hereto, Defendant Bryton K. Hopkins was acting
 4   individually and on behalf of the marital community, if any, of Defendant Bryton K.
 5   Hopkins and Jane Doe Hopkins, whose true name is unknown to Evangelina Burgess.
 6          5.     John and Jane Does 1-5 and ABC Companies 1-5 are persons or entities
 7   whose conduct, true names and identities are unknown at this time. Evangelina Burgess
 8   requests leave to amend this pleading when that information is discovered.
 9          6.     The acts and omissions complained of herein occurred in Maricopa
10   County, Arizona, within the jurisdiction of this Court.
11          7.     Jurisdiction and venue are appropriate in this Court. The amount in
12   controversy exceeds the minimal jurisdictional limits of this Court.
13          8.     Defendant Bryton K. Hopkins was acting within the course and scope of
14   his employment or under the direction and control of Defendant Markam Transport Inc.
15   such that legal liability is imputed to Defendant Markam Transport Inc. under the
16   doctrine of Respondeat Superior and agency principles for the acts of Defendant Bryton
17   K. Hopkins.
18          9.     Defendant Markam Transport Inc. was independently negligent in the
19   hiring, training, retention, and/or supervision of Defendant Bryton K. Hopkins which
20   was a proximate cause of incident.
21          10.    On October 23, 2020, Defendant Bryton K. Hopkins was operating a
22   2017 tractor trailer eastbound on Wild Horse Pass Blvd. when he was inattentive and
23   failed to yield for the red traffic light at the intersection with Maricopa Road.
24          11.    As a result of the negligence, Defendant Bryton K. Hopkins struck
25   Evangelina Burgess’ vehicle as she traveling northbound entering the intersection on a
26   green light, causing a severe collision and serious injuries to Plaintiff.

                                                    2
     Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 5 of 20




 1          12.     The Defendant, Bryton K. Hopkins, drove negligently and was the sole
 2   cause of the collision with Evangelina Burgess’ vehicle.
 3          13.     As an actual, direct and proximate result of the Defendants’ negligence,
 4   Evangelina Burgess suffered to date and will, to a reasonable probability, continue to
 5   suffer in the future, damages for pain, discomfort, suffering, disability, emotional stress
 6   and anxiety.
 7          14.     As an actual, direct and proximate result of the Defendants’ negligence,
 8   Evangelina Burgess suffered to date and will, to a reasonable probability, continue to
 9   suffer in the future, damages for permanent scarring and disfigurement.
10          15.     As an actual, direct and proximate result of the Defendants’ negligence,
11   Evangelina Burgess has incurred reasonable expenses of necessary medical care,
12   treatment and services rendered and such expenses are reasonably probable to be
13   incurred in the future.
14          16.     As an actual, direct and proximate result of the Defendants’ negligence,
15   Evangelina Burgess has lost earnings to date and will experience a decrease in earning
16   power or capacity reasonably probable to occur in the future as well as other
17   special/economic damages, past and future.
18          17.     As an actual, direct and proximate result of the Defendants’ negligence,
19   Evangelina Burgess has sustained and will sustain to a reasonable probability in the
20   future, physical, emotional, personal property and other financial losses.
21          18.     Although given notice to preserve evidence that is relevant in this action
22   and reasonably likely to be requested during discovery of this case, Defendants failed to
23   preserve the 2017 tractor trailer in its original post-incident condition.
24          19.     Defendants’ conduct displays a conscious disregard for a significant or
25   substantial risk of serious injury or death.
26

                                                    3
     Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 6 of 20




 1            20.   Plaintiff claims that the damages in this matter meet the criteria for Tier 3
 2   as specified in Rule 26.2(c)(3), Arizona Rules of Civil Procedure.
 3            WHEREFORE, Evangelina Burgess prays for judgment against the Defendants
 4   as follows:
 5                  A.     For general compensatory damages in a just and reasonable
 6   amount;
 7                  B.     For the reasonable value of special damages incurred to date and
 8   those that will be incurred in the future for reasonable and necessary medical care;
 9                  C.     For the reasonable value of special damages incurred to date and
10   those that will be incurred in the future for lost earnings or wages and future lost
11   earnings or wages;
12                  D.     For out of pocket expenses incurred;
13                  E.     For punitive damages in an amount to be proven at trial;
14                  F.     For court costs incurred; and
15                  G.     For such other and further relief as the Court deems just and
16   proper.
17            Dated: March 14, 2021.
18
                                                BREYER LAW OFFICES, P.C.
19

20

21                                              Mark P. Breyer
                                                James J. Cupero
22
                                                3840 East Ray Road
23                                              Phoenix, Arizona 85044
                                                Attorneys for Plaintiff
24
     210231
25

26

                                                   4
      Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 7 of 20




 1   Mark P. Breyer (Bar No. 016862)
     James J. Cupero (Bar No. 035376)
 2
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4   (480) 219-3995
 5   minutes@breyerlaw.com

 6   Attorneys for Plaintiff
 7
                    SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                                  COUNTY OF MARICOPA
 9

10
      EVANGELINA BURGESS, a single                   No. CV2021-004185
      woman,
11
                    Plaintiff,
12                                                      DEMAND FOR JURY TRIAL
13    vs.
                                                       Assigned to the Hon. John Hannah
14    MARKAM TRANSPORT INC., a
      foreign corporation; BRYTON KEITH
15
      HOPKINS and JANE DOE HOPKINS,
16    husband and wife; JOHN and JANE
      DOES 1-5; ABC COMPANIES 1-5,
17
18                  Defendants.

19          Pursuant to Rule 38 of the Arizona Rules of Civil Procedure, Plaintiff hereby
20   demands a trial by jury.
21

22   ///
23

24   ///
25

26   ///

                                                 1
      Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 8 of 20




 1            Dated: March 16, 2021
 2                                           BREYER LAW OFFICES, P.C.
 3

 4

 5
                                             Mark P. Breyer
 6                                           James J. Cupero
                                             3840 East Ray Road
 7
                                             Phoenix, Arizona 85044
 8                                           Attorneys for Plaintiff

 9   ORIGINAL of the foregoing e-filed this 16th day of March, 2021 with:
10
     Clerk of the Court
11   Maricopa County Superior Court
     101 W. Jefferson
12   Phoenix, AZ 85003
13
     COPY of the foregoing delivered via e-filing and courtesy copy mailed this 16th day of
14   March, 2021 to:
15
     The Honorable John Hannah
16   Maricopa County Superior Court
     101 W. Jefferson
17   Courtroom 811
18   Phoenix, AZ 85003

19   COPY of the foregoing mailed this date to:
20

21   /s/Brittany Cavicchioni
     210231
22

23

24
25

26

                                                  2
                                            Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 9 of 20
                                                                                                    Clerk of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                    J. Fierro, Deputy
                                                                                                                 3/14/2021 12:02:21 PM
                                     Person/Attorney Filing: Mark P. Breyer                                        Filing ID 12651217
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)219-3995
                                     E-Mail Address: minutes@breyerlaw.com
                                     [ ☐ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 016862, Issuing State: AZ


                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA

                                     Evangelina Burgess
                                     Plaintiff(s),                                          Case No. CV2021-004185
                                     v.
                                     Markam Transport Inc., et al.                          CERTIFICATE OF
                                     Defendant(s).                                          COMPULSORY ARBITRATION

                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Mark P. Breyer /s/
                                                                            Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #5514162
                                            Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 10  of of
                                                                                                     Clerk 20the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Fierro, Deputy
                                                                                                                   3/14/2021 12:02:21 PM
                                     Person/Attorney Filing: Mark P. Breyer                                          Filing ID 12651219
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)219-3995
                                     E-Mail Address: minutes@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 016862, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Evangelina Burgess
                                      Plaintiff(s),                                          Case No. CV2021-004185
                                      v.
                                      Markam Transport Inc., et al.                          SUMMONS
                                      Defendant(s).

                                     To: Bryton Hopkins

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5514162




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 11 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: March 14, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JENELA FIERRO
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5514162




                                                                                                                2
                                            Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 12  of of
                                                                                                     Clerk 20the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Fierro, Deputy
                                                                                                                   3/14/2021 12:02:21 PM
                                     Person/Attorney Filing: Mark P. Breyer                                          Filing ID 12651220
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)219-3995
                                     E-Mail Address: minutes@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 016862, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Evangelina Burgess
                                      Plaintiff(s),                                          Case No. CV2021-004185
                                      v.
                                      Markam Transport Inc., et al.                          SUMMONS
                                      Defendant(s).

                                     To: Jane Doe Hopkins

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5514162




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 13 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: March 14, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JENELA FIERRO
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5514162




                                                                                                                2
                                            Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 14  of of
                                                                                                     Clerk 20the Superior Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      J. Fierro, Deputy
                                                                                                                   3/14/2021 12:02:21 PM
                                     Person/Attorney Filing: Mark P. Breyer                                          Filing ID 12651218
                                     Mailing Address: 3840 E. Ray Road
                                     City, State, Zip Code: Phoenix, AZ 85044
                                     Phone Number: (480)219-3995
                                     E-Mail Address: minutes@breyerlaw.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 016862, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                            IN AND FOR THE COUNTY OF MARICOPA

                                      Evangelina Burgess
                                      Plaintiff(s),                                          Case No. CV2021-004185
                                      v.
                                      Markam Transport Inc., et al.                          SUMMONS
                                      Defendant(s).

                                     To: Markam Transport Inc.

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                      2. If you do not want a judgment taken against you without your input, you must file an
                                         Answer in writing with the Court, and you must pay the required filing fee. To file your
                                         Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                         Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                         approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                         Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                         of this Summons.
                                         Note: If you do not file electronically you will not have electronic access to the documents
                                         in this case.

                                      3. If this Summons and the other court papers were served on you within the State of
                                         Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                         date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5514162




                                         were served on you outside the State of Arizona, your Answer must be filed within
                                         THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                         service.
                                                Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 15 of 20




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.

                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: March 14, 2021

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JENELA FIERRO
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or https://maricopabar.org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Set #5514162




                                                                                                                2
                         Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 16 of 20
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 MARK P BREYER (#016862)
 BREYER LAW OFFICES, P.C.
 3840 EAST RAY ROAD
 PHOENIX , AZ 85044
  Telephone No: (480) 505-2160

     Attorney For: Plaintiff                                     Ref. No. or File No.: BURGESS / 210231

 Insert name of Court, and Judicial District and Branch Court:
 MARICOPA COUNTY SUPERIOR COURT
     Plaintiff: EVANGELINA BURGESS; ET AL.
 Defendant: MARKHAM TRANSPORT INC.; ET AL.

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             CV2021-004185
1.    I, Loren Warren , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
      this action. I attempted to Personally Serve Defendant BRYTON KEITH HOPKINS as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION; DEMAND FOR JURY TRIAL; CIVIL COVER SHEET

 Attempt Detail
1) Unsuccessful Attempt by: Loren Warren (MC-8470, Maricopa County) on: Mar 17, 2021, 3:34 pm MST at 1865 E Broadway Rd Apt # 503, Tempe, AZ
85282
Per leasing defendant moved out November 2020. No forwarding address.




     Service: $21.19, Mileage: $33.60, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $64.79

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 Arizona that the foregoing is true and correct.
3. Person Executing:
   a. Loren Warren (MC-8470, Maricopa County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  03/24/2021
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            5465575 (10432771)
                         Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 17 of 20
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 MARK P BREYER (#016862)
 BREYER LAW OFFICES, P.C.
 3840 EAST RAY ROAD
 PHOENIX , AZ 85044
  Telephone No: (480) 505-2160

     Attorney For: Plaintiff                                     Ref. No. or File No.: BURGESS / 210231

 Insert name of Court, and Judicial District and Branch Court:
 MARICOPA COUNTY SUPERIOR COURT
     Plaintiff: EVANGELINA BURGESS; ET AL.
 Defendant: MARKHAM TRANSPORT INC.; ET AL.

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             CV2021-004185
1.    I, Michael Cryan , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
      this action. I attempted to Personally Serve Defendant BRYTON KEITH HOPKINS as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION; DEMAND FOR JURY TRIAL; CIVIL COVER SHEET

 Attempt Detail
1) Unsuccessful Attempt by: Michael Cryan (5491, Maricopa County) on: Mar 20, 2021, 11:54 am MST at 4218 N 101st Ave, Phoenix, AZ 85037
No response at the door. The house was quiet. No vehicles visible



2) Unsuccessful Attempt by: Michael Cryan (5491, Maricopa County) on: Mar 22, 2021, 6:22 pm MST at 4218 N 101st Ave, Phoenix, AZ 85037
The defendant is not known to the current occupant a 50 year old Caucasian male




     Service: $21.19, Mileage: $40.80, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $71.99

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 Arizona that the foregoing is true and correct.
3. Person Executing:
   a. Michael Cryan (5491, Maricopa County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  03/24/2021
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            5479524 (10433263)
                         Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 18 of 20
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 MARK P BREYER (#016862)
 BREYER LAW OFFICES, P.C.
 3840 EAST RAY ROAD
 PHOENIX , AZ 85044
  Telephone No: (480) 505-2160

     Attorney For: Plaintiff                                     Ref. No. or File No.: BURGESS / 210231

 Insert name of Court, and Judicial District and Branch Court:
 MARICOPA COUNTY SUPERIOR COURT
     Plaintiff: EVANGELINA BURGESS; ET AL.
 Defendant: MARKHAM TRANSPORT INC.; ET AL.

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             CV2021-004185
1.    I, Loren Warren , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
      this action. I attempted to Personally Serve Defendant JANE DOE HOPKINS as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION; DEMAND FOR JURY TRIAL; CIVIL COVER SHEET

 Attempt Detail
1) Unsuccessful Attempt by: Loren Warren (MC-8470, Maricopa County) on: Mar 17, 2021, 3:34 pm MST at 1865 E Broadway Rd Apt # 503, Tempe, AZ
85282
Per leasing defendant moved out November 2020. No forwarding address.




     Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 Arizona that the foregoing is true and correct.
3. Person Executing:
   a. Loren Warren (MC-8470, Maricopa County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  03/24/2021
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            5465605 (10432774)
                         Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 19 of 20
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 MARK P BREYER (#016862)
 BREYER LAW OFFICES, P.C.
 3840 EAST RAY ROAD
 PHOENIX , AZ 85044
  Telephone No: (480) 505-2160

     Attorney For: Plaintiff                                     Ref. No. or File No.: BURGESS / 210231

 Insert name of Court, and Judicial District and Branch Court:
 MARICOPA COUNTY SUPERIOR COURT
     Plaintiff: EVANGELINA BURGESS; ET AL.
 Defendant: MARKHAM TRANSPORT INC.; ET AL.

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             CV2021-004185
1.    I, Michael Cryan , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
      this action. I attempted to Personally Serve Defendant JANE DOE HOPKINS as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION; DEMAND FOR JURY TRIAL; CIVIL COVER SHEET

 Attempt Detail
1) Unsuccessful Attempt by: Michael Cryan (5491, Maricopa County) on: Mar 20, 2021, 11:54 am MST at 4218 N 101st Ave, Phoenix, AZ 85037
No response at the door. The house was quiet. No vehicles visible



2) Unsuccessful Attempt by: Michael Cryan (5491, Maricopa County) on: Mar 22, 2021, 6:22 pm MST at 4218 N 101st Ave, Phoenix, AZ 85037
The defendant is not known to the current occupant a 50 year old Caucasian male




     Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 Arizona that the foregoing is true and correct.
3. Person Executing:
   a. Michael Cryan (5491, Maricopa County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  03/24/2021
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            5479528 (10433264)
Case 2:21-cv-00655-SMB Document 1-3 Filed 04/16/21 Page 20 of 20
